Orders, Family Court, Bronx County (Maureen McCleod, J.), entered on or about December 18, 2002, which, upon findings of *217permanent neglect, terminated respondent’s parental rights with respect to the subject children and transferred custody and guardianship of the children to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The court’s findings of permanent neglect were supported by clear and convincing evidence that, despite the diligent efforts of the agency to encourage and strengthen the relationship between respondent and the subject children, respondent did not within the statutorily relevant period maintain meaningful contact with the children or plan for their future (see Social Services Law § 384-b [7] [a]).
The evidence at the dispositional hearing was preponderant (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]) that the best interests of the children would be served by terminating respondent’s parental rights. Respondent had no viable plan for the children’s return, and it was plain that freeing the children for adoption by their foster mother would afford them the best chance for a permanent and stable family in which their special medical and developmental needs would be met (see id.). Concur—Tom, J.P., Marlow, Sullivan, Nardelli and Williams, JJ.